Citation Nr: 1210055	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

When this issue was previously before the Board in January 2007, it was remanded for additional evidentiary development.  The matter was remanded a second time for compliance with the Board's directives in November 2009.  In November 2010, a remand was again required to ensure that the development undertaken in response to the Board's directives was adequate.

The Veteran testified at a November 2006 personal hearing held at the RO before the undersigned Veterans Law Judge.  In February 2012 he again appeared at a hearing before the undersigned via videoconference from the RO.  Transcripts of both hearings are associated with the claims file.

The November 2009 decision also granted service connection for a pulmonary condition, claimed as asbestosis.  That was a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board on that issue.  The Veteran initiated an appeal of the RO decision implementing that grant, with respect to the assigned effective date.  In a December 2011 decision, the RO granted an earlier effective date consistent with the Veteran's disagreement; this was a full grant of the benefit sought on appeal, and no appellate issue remains with respect to that disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In January 2007, the Board directed that the Veteran be examined by an appropriate specialist in cardiology.  Instead, a general practitioner performed the examination.  The claim was therefore remanded by the Board in November 2009 for examination by a cardiologist, a doctor holding some Board certification in cardiology, or a doctor who could demonstrate sufficient other expertise in cardiology.

In February 2010, the VA attempted to comply with this directive by scheduling the Veteran for an examination by a cardiologist at the VA Medical Center (VAMC) in Houston.  The VAMC objected to performing the examination, citing Compensation and Pension Service rules requiring examiners who perform examinations for compensation purposes to hold a special certification from VA's Compensation and Pension Examination Program (CPEP) office in Nashville, Tennessee.  Apparently VAMC Houston has no CPEP certified cardiologists, despite its housing of a highly qualified cardiovascular surgery unit.

Instead, the VAMC referred the claims file to a highly qualified VA cardiologist for review.  The prior VA examination, performed by a CPEP-qualified physician, was reviewed, and a CPEP-qualified physician's assistant assisted the cardiologist.  The specialist, Dr. Blasé A. Carabello, responded to the Board's questions.  

In the November 2010 remand, the Board found that the VAMC's procedure had substantially complied with the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Veteran was examined, the full claims file was reviewed, and a qualified cardiologist offered the necessary opinions and conclusions.

Unfortunately, the report of the compliant procedure raised serious concerns over the adequacy of the examination for rating purposes.  Some portions of the doctor's responses appeared to be verbatim reports of Dr. Carabello's statements, and others summaries or interpretations by the coordinating physician's assistant.  The full rationale behind Dr. Carabello's reported opinion could not be clearly determined.  Remand was required to obtain a hard copy of the full report and findings of Dr. Carabello, so that the adequacy and weight of his opinions could be determined.

In May 2011, the RO contacted the Veteran and requested a VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for "Dr. BAC;" the Board had referred to Dr. Carabello as such in the November 2010 remand in consideration of Privacy Act restrictions on release of personally identifiable information.  Understandably, the Veteran responded that he had no idea who the RO was referring to, as none of his doctors had those initials.  Incredibly, the RO did not identify the doctor by name even at that point, and abandoned efforts to obtain records through the Veteran.  In fact, Dr. Carabello was at the time a VA employee and no release was required.  These were VA records.  The Board has also referred to the examiner by his full name to avoid any further confusion; his identity does not identify the Veteran.

The RO then contacted Dr. Carabello, who had since left VA employment, and requested all medical records related to the Veteran.  The doctor stated that, in response to a request for a copy of his report and any other findings regarding the Veteran, he was "sure I have no record of this other than what might be in the patient's chart."  Inexplicably, the RO failed to take any action to associate with the claims file the Veteran's VA records from that period.  It is unknown if there are actually additional records available, but some attempt should have been made and documented.

Finally, the RO then failed to issue an appropriate supplemental statement of the case (SSOC) notifying the Veteran of the attempts at development, the results of such, and the current status of his appeal.  An SSOC was not only specifically directed by the Board in the November 2010 remand, it is required by regulation.  38 C.F.R. § 19.31.

At the February 2012 Board hearing, the Veteran requested a further remand for examination by a cardiologist, as was originally directed by the Board in January 2007 and November 2009.

The Board continues to find, for the present, that VA has substantially complied with the remand directives involving examination by a specialist.  However, yet another remand is now required to secure compliance with the Board's most recent November 2010 remand.

Consistent with the statement from Dr. Carabello, the Veteran's complete VA medical record, since October 2008, must be associated with the claims file.

If these records contain no report or additional findings from Dr. Carabello regarding his April 2010 review of the claims file and response to Board questions, a new VA examination is required.  In view of all that has happened to date, and in order to ensure that the issue on appeal may finally be resolved, such examination must be conducted by a cardiologist, a doctor holding some Board certification in cardiology, or a doctor who could demonstrate sufficient other expertise in cardiology.  

The Board and Veteran's need for a complete and adequate examination with a reasoned medical opinion trumps the CPEP office's administrative rule.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

An examination by any lesser-qualified doctor or a medical professional possessing such qualifications but who is not a doctor will be found inadequate.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain complete VA treatment records from the VAMC in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2008 to the present.  Efforts to obtain records for the period of February 2010 to April 2010 (around the review by Dr. Carabello) must be specifically documented.

2.  IF ADDITIONAL RECORDS FROM DR. CARABELLO ARE NOT LOCATED AND/OR NOT ASSOCIATED WITH THE CLAIMS FILE, schedule the Veteran for a VA examination with an appropriate medical specialist in cardiology.  The examiner must be a medical doctor and must clearly identify his or her qualifications as a specialist.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must identify all currently diagnosed heart conditions, and must opine as to whether any diagnosed condition is at least as likely as not caused or aggravated beyond the natural progression by service.  The examiner must specifically address the following questions:

1) Was any current heart disease incurred in or aggravated by military service?

2) Is any current heart disease related to the heart murmur detected at the time of the Veteran's enlistment and separation from service?

3) Is any current heart disease related to in-service treatment for tachycardia?

4) Was the heart murmur detected at enlistment chronically worsened over the course of the Veteran's service, beyond the natural progression of the condition?

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



